Per Curiam.
The petitioner insists on a right to redeem, after the lapse of eighteen years from the period fixed by the parties, on the ground, that, in equity, time is not of the essence of the contract. It is, however, clearly so here. The rent charge happens to be of more value now, than the sum prescribed in the conveyance to be paid for it. Hurst stipulated for seven years, in which to make his election, and the petitioner, claiming under him, demands twenty-five. No compensation is offered, nor could we enforce the acceptance of it, without driving the respondents into a new contract. Had the rent charge been of less value than the money, the petitioner could not have been compelled to redeem; and his prayer is, therefore, manifestly inequitable.
Petition dismissed.